By the express terms of the contract of bailment, the defendants agreed that they had received for safe keeping a Reo touring car of the value of one thousand dollars, and that they *Page 185 
would return the same to the plaintiff upon demand, in as good condition as the same was then in. The case discloses no facts from which it could be concluded that they failed to comply with the terms of the contract. On the contrary, it appears that when the property was demanded they offered to return the car in as good condition as when received, and that the plaintiff declined to accept it. This was a compliance with, and not a breach of, the contract. Had they failed to comply with the demand, without legal excuse, they would have rendered themselves liable for the agreed value of the car, but in this they were not wanting. Whittredge v. Maxam,68 N.H. 323, 324; Healey v. Hutchinson, 66 N.H. 316, 318; Scott v. Whittemore, 27 N.H. 309. The nonsuit was properly ordered.
Exception overruled.
All concurred.